Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
September 29, 2016, by and between National Retail Properties, Inc., with its
principal place of business at 450 South Orange Avenue, Suite 900, Orlando,
Florida 32801 (the “Company”), and Julian E. Whitehurst, residing at the address
set forth on the signature page hereof (“Executive”).

WHEREAS, the Company and Executive are parties to an existing Employment
Agreement dated as of December 1, 2008 (as amended on November 19, 2010, the
“Existing Employment Agreement”);

WHEREAS, effective as of April 28, 2017 (such date, the “Effective Date”),
Executive shall be appointed as the Chief Executive Officer of the Company;

WHEREAS, the Company and Executive desire to amend and restate the Existing
Employment Agreement to reflect Executive’s appointment as Chief Executive
Officer; and

WHEREAS, effective as of the Effective Date, the Existing Employment Agreement
shall terminate, and this Agreement shall govern the terms and conditions of
Executive’s continuing employment by the Company.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs Executive, and Executive hereby accepts such
employment, for a term (as the same may be extended, the “Term”) commencing as
of the Effective Date and continuing until April 30, 2020, unless terminated
earlier in accordance with the provisions of Section 4. On April 30, 2020, the
Term shall automatically be extended for successive two-year periods in
accordance with the terms of this Agreement (subject to termination as
aforesaid) unless either party notifies the other party of non-renewal in
writing, in accordance with Section 8, 60 days prior to the expiration of the
initial period or any subsequent renewal period.

2. Duties. During the Term, Executive shall be employed by the Company as Chief
Executive Officer of the Company, and, as such, Executive shall faithfully
perform for the Company the duties of said office and shall perform such other
duties of an executive, managerial or administrative nature as shall be
specified and designated from time to time by the Board of Directors of the
Company (the “Board”), which duties shall not be materially inconsistent with
the duties performed by executives holding similar offices with real estate
investment trusts. Executive shall devote substantially all of his business time
and effort to the performance of his duties hereunder, except that Executive may
devote reasonable time and attention to civic, charitable, business or social
activities so long as such activities do not interfere with Executive’s
employment duties. Executive shall comply with the policies, standards, and
regulations established from time to time by the Company.



--------------------------------------------------------------------------------

3. Compensation.

3.1 Salary. For purposes of this Agreement, a “Contract Year” shall mean each
calendar year during the Term. During the first Contract Year of the Term, the
Company shall pay Executive a base salary at the rate of $700,000.00 per annum,
in accordance with the customary payroll practices of the Company applicable to
senior executives, but not less frequently than monthly. The Compensation
Committee of the Board (the “Compensation Committee”) shall review Executive’s
base salary each Contract Year during the Term and may increase such amount as
it may deem advisable (such salary, as the same may be increased, the “Annual
Salary”). The Annual Salary shall be prorated for any partial Contract Year.

3.2 Bonus and Incentive Compensation. Executive will be entitled to participate
in the Company’s Annual Bonus Program as follows:

(a) Annual Bonus Compensation. Executive shall be eligible to receive a bonus
each Contract Year (“Annual Bonus”) as the Compensation Committee of the Board
of Directors shall determine. Executive’s Annual Bonus shall be determined in
accordance with the Company’s executive compensation policies as in effect from
time to time during the Term and shall be based, in part, on his achieving his
individual performance goals for the year and, in part, on the Company’s
achieving its performance goals for the year. The Annual Bonus shall be paid on
a date within the 180 day period commencing on January 1 of the year following
the year in which the applicable performance period ends.

(b) Equity Incentive Awards. Executive shall be eligible to participate each
Contract Year in the Company’s equity incentive plans pursuant to the Company’s
2007 Performance Incentive Plan (or any successor thereto) or such other plans
or programs as the Compensation Committee shall determine. In the event that the
vesting terms of the applicable award agreements governing Executive’s
equity-based incentive awards differ from or are in conflict with the vesting
terms set forth in Section 4 of this Agreement, the terms of such award
agreements shall govern and control.

3.3 Benefits – In General. Except with respect to benefits of a type otherwise
provided for under Section 3.4, Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and similar benefits
that may be available to other senior executives of the Company generally, on
the same terms as such other executives, in each case to the extent that
Executive is eligible under the terms of such plans or programs.

3.4 Specific Benefits. Without limiting the generality of Section 3.3, the
Company shall make available to Executive the fringe benefits set forth on
Attachment “A” to this Agreement. Executive shall be entitled to 20 days of paid
time off (“PTO”) per Contract Year (prorated for partial Contract Years). Unless
otherwise required by law, no more than 10 days of unused PTO may be carried
forward (on a “first-in, first-out” basis) to the immediately following year
(but not thereafter).

3.5 Expenses. The Company shall pay or reimburse Executive for all ordinary and
reasonable out-of-pocket expenses incurred by Executive during the Term in the

 

2



--------------------------------------------------------------------------------

performance of Executive’s services under this Agreement; provided that such
expenses are incurred and accounted for by Executive in accordance with the
policies and procedures established from time to time by the Company.

4. Termination of Employment.

4.1 Termination upon Death or Disability. If Executive dies during the Term, the
obligations of the Company to or with respect to Executive shall terminate in
their entirety except as otherwise provided under this Section 4.1. If Executive
becomes eligible for disability benefits under the Company’s long-term
disability plans and arrangements (or, if none, if Executive by virtue of ill
health or other disability is unable to perform substantially and continuously
the duties assigned to him for at least 120 consecutive or non-consecutive days
out of any consecutive 12-month period), the Company shall have the right, to
the extent permitted by law, to terminate the employment of Executive upon
notice in writing to Executive; provided that the Company will have no right to
terminate Executive’s employment if, in the reasonable opinion of a qualified
physician acceptable to the Company, it is substantially certain that Executive
will be able to resume Executive’s duties on a regular full-time basis within 30
days of the date Executive receives notice of such termination. Upon death or
other termination of employment by virtue of disability in accordance with this
Section 4.1, Executive (or Executive’s estate or beneficiaries in the case of
the death of Executive) shall have no right to receive any compensation or
benefits hereunder on and after the effective date of the termination of
employment other than (a) Annual Salary and other benefits earned and accrued
under this Agreement prior to the date of termination (and reimbursement under
this Agreement for expenses incurred prior to the date of termination); (b) a
cash payment equal to the prorated portion of the Annual Bonus at the “target”
level for the Contract Year or partial Contract Year in which Executive’s
employment hereunder terminates, payable within the 70-day period commencing on
the date of Executive’s separation from service; (c) elimination of any
exclusively time-based vesting conditions on any restricted stock, stock option
or other equity awards in the Company he had been granted which he then
continues to hold, to the extent then unvested (it being expressly understood
and agreed that any performance-based vesting conditions (whether or not in
tandem with such time-based vesting conditions) will continue in effect in
accordance with their terms, except as may otherwise be provided to the contrary
in the applicable award agreements); (d) in the event of Executive’s death,
(i) a cash payment equal to two months of Executive’s Annual Salary payable no
later than 10 days after such termination, and (ii) continuation to Executive’s
spouse and dependents of fully paid health insurance benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) during the one year
following the date of termination; and (e) Executive (or, in the case of his
death, his estate and beneficiaries) shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder.

4.2 Termination by the Company for Cause; Termination by Executive without Good
Reason.

(a) For purposes of this Agreement, “Cause” shall mean Executive’s:

 

3



--------------------------------------------------------------------------------

  (i) conviction of (or pleading nolo contendere to), or an indictment or
information is filed against Executive and is not discharged or otherwise
resolved within 12 months thereafter, and said indictment or information charged
Executive with a felony, any crime of moral turpitude, fraud or any act of
dishonesty, or any crime which is likely to result in material injury, either
monetarily or otherwise, to the Company or any of its majority-owned
subsidiaries;

 

  (ii) continued failure substantially to perform his duties or to carry out the
lawful written directives of the Board;

 

  (iii) material breach of a fiduciary duty, including disclosure of any
conflicts of interests that are known to Executive, or with reasonable diligence
should be known, relating to Executive’s employment with the Company, or
otherwise engaging in gross misconduct or willful or gross neglect (in
connection with the performance of his duties) which is materially injurious,
either monetarily or otherwise, to the Company or any of its majority-owned
subsidiaries; or

 

  (iv) material breach of any of Section 6 or any other provisions of this
Agreement;

provided, that the Company shall not be permitted to terminate Executive for
Cause except on written notice given to Executive at any time following the
occurrence of any of the events described in clause (i), (ii), (iii) or
(iv) above. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause under clause (ii) or (iv) above unless the Company
provided written notice to Executive setting forth in reasonable detail the
reasons for the Company’s intention to terminate for Cause, Executive has been
provided the opportunity, together with counsel, not later than 14 days
following such notice to be heard before the Board and Executive failed within
30 days (or, if later, five business days after such hearing) to cure the event
or deficiency set forth in the written notice.

(b) The Company may terminate Executive’s employment hereunder for Cause, and
Executive may terminate his employment at any time upon 60 days prior written
notice to the Company. If the Company terminates Executive for Cause, or
Executive terminates his employment and the termination by Executive is not
covered by Section 4.3 or 4.5, (i) Executive shall receive Annual Salary and
other benefits (but, in all events, and without increasing Executive’s rights
under any other provision hereof, excluding any Annual Bonus not yet paid)
earned and accrued under this Agreement prior to the termination of employment
(and reimbursement under this Agreement for expenses incurred prior to the
termination of employment), and (ii) Executive shall have no further rights to
any other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.

 

4



--------------------------------------------------------------------------------

4.3 Termination by the Company without Cause; Termination by Executive for Good
Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by Executive:

 

  (i) a change in Executive’s reporting responsibilities such that he is no
longer reporting directly to the Board (which shall mean in the event of a
“Change of Control” (as defined in Section 6.9), the board of directors of the
ultimate parent entity of the surviving entity);

 

  (ii) a material reduction in Executive’s position, authority, duties or
responsibilities (which shall include in the event of a Change of Control, if
Executive is no longer the Chief Executive Officer (or, in the case of an entity
which is not a corporation, has a comparable title given its form of
organization) of the ultimate parent entity of the surviving entity);

 

  (iii) a reduction in Annual Salary of Executive;

 

  (iv) the relocation of Executive’s office to more than 50 miles from the
Company’s principal place of business in Orlando, Florida;

 

  (v) the Company’s material breach of this Agreement; or

 

  (vi) the Company’s failure to obtain an agreement from any successor to the
business of the Company by which the successor assumes and agrees to perform
this Agreement.

Notwithstanding the foregoing, Good Reason under clause (i), (ii), (iii),
(iv) or (v) above shall not be deemed to exist unless notice of termination on
account thereof (specifying a termination date no later than 15 days from the
date of such notice) is given by Executive to the Company no later than 30 days
after the time at which Executive first becomes or should have become aware of
the event or condition purportedly giving rise to Good Reason; and, in such
event, the Company shall have 30 days from the date notice of such a termination
is given to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder, but, if the Company
does not cure such event within the 30-day period, Executive must terminate his
employment not later than 45 days after the end of such 30-day period in order
for Good Reason to exist.

(b) The Company may terminate Executive’s employment at any time for any reason
or no reason upon 30 days’ prior written notice to Executive and Executive may
terminate Executive’s employment with the Company for Good Reason. If the
Company terminates Executive’s employment and the termination is not covered by
Section 4.1, 4.2, 4.4 or 4.5 or Executive terminates his employment for Good
Reason:

 

5



--------------------------------------------------------------------------------

  (i) Executive shall (subject, in the case of the following clauses (C),
(D) and (G), to Executive’s delivery of a general release reasonably acceptable
to the Company which shall have become irrevocable and Executive’s compliance
with the covenants set forth in Section 6) be entitled to:

 

  (A) any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;

 

  (B) reimbursement under this Agreement for expenses incurred but unpaid prior
to the termination of employment;

 

  (C) a cash payment equal to 300% of Executive’s Annual Salary, payable in
equal installments over a 12-month period in accordance with the Company’s usual
and customary payroll practices;

 

  (D) a cash payment equal to 300% of Executive’s average Annual Bonus for the
three Contract Years immediately preceding the date of termination, payable in
equal installments over a 12-month period in accordance with the Company’s usual
and customary payroll practices; provided, however, that if Executive’s
termination under this Section 4.3 occurs on or after the consummation of a
Change of Control and Executive has not been employed as Chief Executive Officer
for three Contract Years, then the amount payable to Executive under this clause
(D) shall be equal to 300% of Executive’s average Annual Bonus for the Contract
Years (including any partial Contract Years) that Executive has served as the
Chief Executive Officer of the Company;

 

  (E) vesting of any restricted stock, stock options or other equity awards in
the Company Executive had been granted which Executive then continues to hold,
to the extent then unvested;

 

  (F)

for a period of one year after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination); provided, however, that the Company
shall in no event be required to provide any benefits otherwise required by this
clause (F) after such time as Executive becomes entitled to receive benefits of
the same type from

 

6



--------------------------------------------------------------------------------

  another employer or recipient of Executive’s services (such entitlement being
determined without regard to any individual waivers or other similar
arrangements); and

 

  (G) in the event of such a termination upon or after a Change of Control, a
prorated Annual Bonus at the “target” level for the Contract Year or partial
Contract Year in which Executive’s employment hereunder terminates payable in a
single lump sum; and

 

  (ii) The timing of the payments provided under Section 4.3(b)(i) shall be as
follows, except as provided in Section 4.6:

 

  (A) Amounts payable pursuant to clauses (A) and (B) of Section 4.3(b)(i) shall
be paid in the normal course or in accordance with applicable law and in no
event later than 30 days following Executive’s separation from service;

 

  (B) Amounts payable pursuant to clauses (C), (D) and (G) of Section 4.3(b)(i)
shall be paid or commence, as applicable, on the 60th day following the
separation from service, provided Executive has delivered the release referenced
in Section 4.3(b)(i) to the Employer and such release has become irrevocable;
and

 

  (C) Amounts payable for the health benefits provided pursuant to clause (F) of
Section 4.3(b)(i) shall commence at the date following Executive’s separation
from service that is required under the relevant health plans and programs to
provide such benefits.

 

  (iii) Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.

4.4 Natural Termination. In the event that Executive’s employment by the Company
pursuant to this Agreement terminates at the scheduled expiration of the Term
because of a non-renewal of the Term as a result of a decision by the Company
not to renew as contemplated by and in accordance with the last sentence of
Section 1 (and not theretofore under Section 4.1, 4.2, 4.3 or 4.5),

 

  (i) Executive shall (subject, in the case of the following clauses (C) and
(E), to Executive’s delivery of a general release reasonably acceptable to the
Company which shall have become irrevocable and Executive’s compliance with the
covenants set forth in Section 6) be entitled to:

 

7



--------------------------------------------------------------------------------

  (A) any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;

 

  (B) reimbursement under this Agreement for expenses incurred but unpaid prior
to the termination of employment;

 

  (C) a cash payment equal to 100% of Executive’s Annual Salary, payable in
equal installments over a 12-month period in accordance with the Company’s usual
and customary payroll practices;

 

  (D) for a period of one year after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination upon expiration); provided, however,
that the Company shall in no event be required to provide any benefits otherwise
required by this clause (D) after such time as Executive becomes entitled to
receive benefits of the same type from another employer or recipient of
Executive’s services (such entitlement being determined without regard to any
individual waivers or other similar arrangements);

 

  (E) a prorated Annual Bonus at the “target” level for the Contract Year or
partial Contract Year in which Executive’s employment hereunder terminates
payable in a single lump sum; and

 

  (F) only in the case of expiration of the initial Term, elimination of any
exclusively time-based vesting conditions on any restricted stock, stock option
or other equity awards in the Company Executive had been granted which Executive
then continues to hold, to the extent then unvested (it being expressly
understood and agreed that any performance-based vesting conditions (whether or
not in tandem with such time-based vesting conditions) will continue in effect
in accordance with their terms, except as may otherwise be provided to the
contrary in the applicable award agreements); and

 

  (ii) The timing of the payments provided under Section 4.4(i) shall be as
follows, except as provided in Section 4.6:

 

8



--------------------------------------------------------------------------------

  (A) Amounts payable pursuant to clauses (A) and (B) of Section 4.4(i) shall be
paid in the normal course or in accordance with applicable law and in no event
later than 30 days following Executive’s separation from service;

 

  (B) Amounts payable pursuant to clauses (C) and (E) of Section 4.4(i) shall be
paid or commence, as applicable, on the 60th day following the separation from
service, provided Executive has delivered the release referenced in
Section 4.4(i) to the Employer and such release has become irrevocable; and

 

  (C) Amounts payable for the health benefits provided pursuant to clause (D) of
Section 4.3(b)(i) shall commence at the date following Executive’s separation
from service that is required under the relevant health plans and programs to
provide such benefits.

 

  (iii) Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.

4.5 Termination Due to Retirement.

(a) For purposes of this Agreement, “Retirement” shall mean a voluntary
termination of employment by Executive following the date that Executive attains
age 64, accompanied by written notice from Executive to the Board in accordance
with Section 8 at least 60 days prior to the proposed effective date of
retirement notifying the Company of Executive’s election to retire, which such
election shall be irrevocable.

(b) In the event that Executive’s employment by the Company pursuant to this
Agreement terminates as a result of his retirement and not theretofore under
Section 4.1, 4.2, 4.3 or 4.4),

 

  (i) Executive shall (subject, in the case of the following clause (C), to
Executive’s delivery of a general release reasonably acceptable to the Company
which shall have become irrevocable and Executive’s compliance with the
covenants set forth in Section 6) be entitled to:

 

  (A) any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;

 

  (B) reimbursement under this Agreement for expenses incurred but unpaid prior
to the termination of employment;

 

  (C) a prorated Annual Bonus based on attainment of the Company’s actual
performance for the Contract Year or partial Contract Year in which Executive’s
employment hereunder terminates payable in a single lump sum;

 

9



--------------------------------------------------------------------------------

  (D) for a period of one year after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination upon expiration); provided, however,
that the Company shall in no event be required to provide any benefits otherwise
required by this clause (D) after such time as Executive becomes entitled to
receive benefits of the same type from another employer or recipient of
Executive’s services (such entitlement being determined without regard to any
individual waivers or other similar arrangements);

 

  (E) elimination of any exclusively time-based vesting conditions on any
restricted stock, stock option or other equity awards in the Company Executive
had been granted which Executive then continues to hold, to the extent then
unvested, with the number of Shares subject to such award; and

 

  (F) any performance-based vesting conditions (whether or not in tandem with
such time-based vesting conditions) shall continue in effect in accordance with
their terms, except as may otherwise be provided to the contrary in the
applicable award agreements, with the number of Shares subject to such award
prorated for any partial Contract Year; and

 

  (ii) The timing of the payments provided under Section 4.5(b)(i) shall be as
follows, except as provided in Section 4.6:

 

  (A) Amounts payable pursuant to clauses (A) and (B) of Section 4.5(b)(i) shall
be paid in the normal course or in accordance with applicable law and in no
event later than 30 days following Executive’s separation from service;

 

  (B) Amounts payable pursuant to clause (C) of Section 4.5(b)(i) shall be paid
in accordance with the last sentence of Section 3.2(a), provided Executive has
delivered the release referenced in Section 4.5(b)(i) to the Employer and such
release has become irrevocable; and

 

10



--------------------------------------------------------------------------------

  (C) Amounts payable for the health benefits provided pursuant to clause (D) of
Section 4.5(b)(i) shall commence at the date following Executive’s separation
from service that is required under the relevant health plans and programs to
provide such benefits.

 

  (iii) Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.

4.6 Delay in Payment to a Specified Employee. If Executive is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of
the date of Executive’s separation from service, the provisions of this
Section 4.6 shall apply but only if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations and
interpretive guidance promulgated thereunder (collectively, “Section 409A”). No
distribution shall be made to Executive under Section 4.1, 4.3, 4.4 or 4.5 of
this Agreement before the date that is six months after his separation from
service or, if earlier, the date of Executive’s death. Any amounts otherwise
payable to Executive upon or in the six month period following Executive’s
separation from service that are not so paid by reason of this Section 4.6 shall
be paid (without interest) as soon as practicable (and in all events within 10
days) after the date that is six months after Executive’s separation from
service (or, if earlier, as soon as practicable, and in all events within 10
days, after the date of Executive’s death).

5. Limitation on Payments.

5.1 General. In the event that the payments and benefits (the “Payments”) paid
or provided to Executive under this Agreement or otherwise (a) constitute
“parachute payments” within the meaning of Section 280G of the Code (“Section
280G”), and (b) but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code (“Section 4999”), then the Payments shall be
either (x) delivered in full, or (y) delivered as to such lesser extent which
would result in no portion of the Payments being subject to excise tax under
Section 4999, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the
greatest amount of the Payments, notwithstanding that all or some portion of the
Payments may be taxable under Section 4999. The provisions of this Section 5
shall apply if, at the time of any change in ownership or control of the Company
(within the meaning of Section 280G), the Company is an entity whose stock is
readily tradable on an established securities market (or otherwise), within the
meaning of Section 280G.

5.2 Accountants’ Determinations. Unless the Company and Executive otherwise
agree in writing, any determination required under this Section 5 shall be made
in writing by the Company’s independent public accountants immediately prior to
the Change of Control (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning

 

11



--------------------------------------------------------------------------------

the application of Section 280G and Section 4999. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 5. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5. If a
reduction in the Payments constituting “parachute payments” as defined in
Section 280G is necessary so that benefits are delivered to a lesser extent,
reduction will occur in the following order: (a) reduction of the cash severance
payments; (b) cancellation of accelerated vesting of equity awards; and
(c) reduction of continued employee benefits. In the event that the accelerated
vesting of equity awards is to be cancelled, such vesting acceleration shall be
cancelled in the reverse chronological order of Executive’s equity awards’ grant
dates.

6. Non-Competition, Non-Solicitation, and Confidentiality; Certain Other
Covenants.

6.1 Disclosure of Confidential Information. Executive acknowledges that the
Company will provide Executive with confidential and proprietary information
regarding the business in which the Company or any of its current or future
subsidiaries or affiliates (collectively, other than the Company, the “Company
Affiliates”) are involved, and the Company and the Company Affiliates will
provide Executive with trade secrets, as defined in Section 688.002(4) of the
Florida Statutes, of the Company and the Company Affiliates (hereinafter all
such confidential information and trade secrets referred to as the “Confidential
Information”). For purposes of this Agreement, “Confidential Information”
includes, but is not limited to:

(a) Information related to the business of the Company and the Company
Affiliates, including but not limited to marketing strategies and plans, sales
procedures, operating policies and procedures, pricing and pricing strategies,
business and strategic plans, financial statements and projections, accounting
and tax positions and procedures, and other business and financial information
of the Company and the Company Affiliates;

(b) Information regarding the customers of the Company and the Company
Affiliates which Executive acquired as a result of his employment with the
Company, including but not limited to, customer contracts, customer lists, work
performed for customers, customer contacts, customer requirements and needs,
data used by the Company and the Company Affiliates to formulate customer
proposals, customer financial information and other information regarding the
customer’s business;

(c) Information regarding the vendors of the Company and the Company Affiliates
which Executive acquired as a result of his employment with the Company,
including but not limited to, product and service information and other
information regarding the business activities of such vendors;

(d) Training materials developed by and utilized by the Company and the Company
Affiliates;

(e) Any other information which Executive acquired as a result of his employment
with the Company and which Executive has a reasonable basis to believe the
Company or the Company Affiliates, as the case may be, would not want disclosed
to a business competitor or to the general public; and

 

12



--------------------------------------------------------------------------------

(f) Information which:

 

  (i) is proprietary to, about or created by the Company or the Company
Affiliates;

 

  (ii) gives the Company or any of the Company Affiliates some competitive
advantage, the opportunity of obtaining such advantage or the disclosure of
which could be detrimental to the interests of the Company or the Company
Affiliates;

 

  (iii) is not typically disclosed to non-executives by the Company or otherwise
is treated as confidential by the Company or the Company Affiliates; or

 

  (iv) is designated as Confidential Information by the Company or from all the
relevant circumstances should reasonably be assumed by Executive to be
confidential to the Company or any Company Affiliates;

provided, however, that Confidential Information shall not include information
which (x) at the time of receipt or thereafter becomes publicly known through no
wrongful act of Executive, (y) is obtainable in the public domain, or (z) if
Executive gives prior notice to the Company of any disclosure of information
described in the following provisions of this clause (z), can be and is
demonstrated by Executive as not having been developed by use of or reference to
other Confidential Information and as not having been acquired or developed by
Executive in connection with Executive’s employment or affiliation with the
Company.

6.2 Covenant Not to Compete. While employed by the Company and, in the event of
a termination of Executive’s employment (other than in the event of a Change of
Control and subsequent termination by the Company without Cause or by Executive
for Good Reason or a termination due to non-renewal of the Term by the Company
at the first time on or after the Change of Control that the Term is up for
renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not,
directly or indirectly, for compensation or otherwise, engage in or have any
interest in any sole proprietorship, partnership, corporation, company,
association, business or any other person or entity (whether as an employee,
officer, corporation, business or any creditor, consultant or otherwise) that,
directly or indirectly, competes with the Company’s “Business” (as defined
below) in any and all states in which the Company or any Company Affiliate
conducts such business while Executive is employed by the Company or any Company
Affiliate; provided, however, Executive may continue to hold securities of the
Company or any Company Affiliate or continue to hold or acquire, solely as an
investment, shares of capital stock or other equity securities of any company if
(a) he currently holds an interest in such stock or other securities, and before
the date hereof has disclosed to the Board in detail (i) the applicable company
(or companies) and (ii) the

 

13



--------------------------------------------------------------------------------

specific stock or other equity securities of the entity he owns, or (b) the
stock or other securities are traded on any national securities exchange or are
regularly quoted in the over-the-counter market, so long as Executive does not
control, acquire a controlling interest in, or become a member of a group which
exercises direct or indirect control of more than 5% of any class of capital
stock of such corporation. For purposes of this Agreement, the Company’s
“Business” is defined so as to consist of the development, acquisition,
ownership, management, and sale of a diversified portfolio of high-quality,
freestanding net-lease properties leased to retail, restaurant,
convenience-store and similar businesses, and such other businesses conducted by
the Company after the date hereof, and from time to time during the Term, that
shall become material and substantial with respect to the Company’s then-overall
business.

6.3 Non-Solicitation of Clients. While employed by the Company and, in the event
of a termination of Executive’s employment (other than in the event of a Change
of Control and subsequent termination by the Company without Cause or by
Executive for Good Reason or a termination due to non-renewal of the Term by the
Company at the first time on or after the Change of Control that the Term is up
for renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not,
directly or indirectly, for himself or as principal, agent, independent
contractor, consultant, director, officer, member, or employee of any other
person, firm, corporation, partnership, company, association, business or other
entity, solicit, attempt to contract with, or enter into a contractual or
business relationship of any kind pertaining to any aspect of the Company’s
Business, or any other business conducted by the Company or any Company
Affiliate at the time of termination of employment or at any time in the prior
12-month period, with any person or entity with which the Company or any Company
Affiliate has any contractual or business relationship, or engaged in
negotiations toward such a contract, in the previous 12 months, if such
solicitation, attempt to contract with, or entering into a contractual or
business relationship would have a material adverse effect on the Company’s
operations, financial condition, prospects or relationship with such person or
entity.

6.4 Non-Solicitation of Employees. While employed by the Company and, in the
event of a termination of Executive’s employment (other than in the event of a
Change of Control and subsequent termination by the Company without Cause or by
Executive for Good Reason or a termination due to non-renewal of the Term by the
Company at the first time on or after the Change of Control that the Term is up
for renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not
directly or indirectly, for himself or as principal, agent, independent
contractor, consultant, director, officer, member, or employee of any other
person, firm, corporation, partnership, company, association or other entity,
either (a) hire, attempt to employ, contact with respect to hiring, solicit with
respect to hiring or enter into any contractual arrangement with any employee or
former employee of the Company or any Company Affiliate, or (b) induce or
otherwise advise or encourage any employee of the Company or any Company
Affiliate to leave his or her employment; unless, in each such case, such
employee or former employee has not been employed by the Company or a Company
Affiliate for a period in excess of six months at the time of such solicitation,
attempt to employ, contact, employment or inducement.

 

14



--------------------------------------------------------------------------------

6.5 Confidentiality. Subject to Section 6.10, while employed by the Company and
after Executive’s employment terminates, in consideration of the obligations of
the Company hereunder, including without limitation its disclosure of
Confidential Information to Executive, Executive shall keep secret and retain in
strictest confidence, shall not disclose to any third-party, and shall not use
for his benefit or the benefit of others, except in connection with the business
affairs of the Company, any Company Affiliate, or any of their officers or
directors (collectively, the “Benefited Persons”), all confidential and
proprietary information and trade secrets relating to the business of the
Company or any of the other Benefited Persons (but not if expressly excluded
from being Confidential Information under the proviso of Section 6.1(f)),
including, without limitation, the Confidential Information, unless such
disclosure is required by a valid subpoena or other legal mandate or otherwise
by rule of law or other valid order of a court or government body or agency. In
the event disclosure so is required, Executive shall provide the Company with
written notice of same at least five business days prior to the date on which
Executive is required to make the disclosure. Notwithstanding the foregoing, the
express terms of this Section 6.5 shall not apply in the event of a Change of
Control and subsequent termination by the Company without Cause or by Executive
for Good Reason or a termination due to non-renewal of the Term by the Company
at the first time on or after the Change of Control that the Term is up for
renewal.

6.6 Tangible Items. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, or correspondence,
whether visually perceptible, machine-readable or otherwise, in whatever form
they may exist, and all copies, abstracts and summaries of the foregoing, and
all physical items related to the business of the Company, whether of a public
nature or not, and whether prepared by Executive or not, are and shall remain
the exclusive property of the Company, and shall not be removed from its
premises, except as required in the course of Executive’s employment by the
Company, without the prior written consent of the Company. Such items, including
any copies or other reproductions thereof, shall be promptly returned by
Executive to the Company at any time upon the written request of the Company
(or, if requested by the Company, destroyed by Executive). Notwithstanding the
foregoing, the express terms of this Section 6.6 shall not apply in the event of
a Change of Control and subsequent termination by the Company without Cause or
by Executive for Good Reason or a termination due to non-renewal of the Term by
the Company at the first time on or after the Change of Control that the Term is
up for renewal.

6.7 Non-Disparagement. Subject to Section 6.10, while employed by the Company
and after Executive’s employment terminates, Executive agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically (a) any derogatory comment concerning the
Company and the Company Affiliates or any of their respective current or former
directors, officers, employees or shareholders or (b) any other comment that
could reasonably be expected to be detrimental to the business or financial
prospects or reputation of the Company and the Company Affiliates. Nothing in
the foregoing shall preclude Executive from providing truthful disclosures
required by applicable law or legal process.

 

15



--------------------------------------------------------------------------------

6.8 Remedies.

(a) The Company and Executive acknowledge and agree that a breach by Executive
of any of the covenants contained in this Section 6 will cause immediate and
irreparable harm and damage to the Company and any other Benefited Person, and
that monetary damages will be inadequate to compensate the Company, and any
other Benefited Person, as the case may be, for such breach. Accordingly,
Executive acknowledges that the Company and any other Benefited Person affected
shall, in addition to any other remedies available to it at law or in equity, be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of said covenants by Executive or any of his
affiliates, associates, partners or agents, either directly or indirectly,
without the necessity of proving the inadequacy of legal remedies or irreparable
harm.

(b) Except with regard to Section 6.8(a), all disputes between the parties or
any claims concerning the performance, breach, construction or interpretation of
this Agreement, or in any manner arising out of this Agreement, shall be
submitted to binding arbitration in accordance with the Commercial Arbitration
Rules, as amended from time to time, of the American Arbitration Association
(the “AAA”), which arbitration shall be carried out in the manner set forth
below:

 

  (i) Within 15 days after written notice by one party to the other party of its
demand for arbitration, which demand shall set forth the name and address of its
designated arbitrator, the other party shall appoint its designated arbitrator
and so notify the demanding party. Within 15 days thereafter, the two
arbitrators so appointed shall appoint the third arbitrator. If the two
appointed arbitrators cannot agree on the third arbitrator, then the AAA shall
appoint an independent arbitrator as the third arbitrator. The dispute shall be
heard by the arbitrators within 90 days after appointment of the third
arbitrator. The decision of any two or all three of the arbitrators shall be
binding upon the parties without any right of appeal. The decision of the
arbitrators shall be final and binding upon the Company, its successors and
assigns, and upon Executive, his heirs, personal representatives, and legal
representatives.

 

  (ii) The arbitration proceedings shall take place in Orlando, Florida, and the
judgment and determination of such proceedings shall be binding on all parties.
Judgment upon any award rendered by the arbitrators may be entered into any
court having competent jurisdiction without any right of appeal.

 

  (iii) Each party shall pay its or his own expenses of arbitration, and the
expenses of the arbitrators and the arbitration proceeding shall be shared
equally. However, if in the opinion of a majority of the arbitrators, any claim
or defense was unreasonable, the arbitrators may assess, as part of their award,
all or any part of the arbitration expenses of the other party (including
reasonable attorneys’ fees) and of the arbitrators and the arbitration
proceeding.

 

16



--------------------------------------------------------------------------------

6.9 Change of Control. For the purposes of this Agreement, “Change of Control”
shall be a change of control under the applicable definition contained in
Section 2 of the Company’s 2007 Performance Incentive Plan, or successor thereto
of comparable import; provided, however, that in no event shall a Change of
Control for purposes of this Agreement be deemed to have arisen merely by virtue
of a “person” or “group” (which terms shall have the meaning they have when used
in Section 13(d) of the Securities Exchange Act of 1934, as amended) having
become a direct or indirect owner of Company securities (such that a Change of
Control would, without regard to this proviso, otherwise have been deemed to
have occurred), if Executive is or is a member of such person or group.

6.10 Confidential Disclosure in Reporting Violations of Law or in Court Filings.
Executive acknowledges and the Company agrees that Executive may disclose
Confidential Information in confidence, directly or indirectly, to federal,
state, or local government officials, including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General or to an attorney, for the sole purpose of
reporting or investigating a suspected violation of law or regulation or making
other disclosures that are protected under the whistleblower provisions of state
or federal laws or regulations. Executive may also disclose Confidential
Information in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal. Nothing in this Agreement is intended to conflict
with federal law protecting confidential disclosures of a trade secret to the
government or in a court filing, 18 B.SC. § 1833(b), or to create liability for
disclosures of Confidential Information that are expressly allowed by 18 B.SC. §
1833(b).

7. Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.

8. Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:

 

  (a) If to the Company, to:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attn: Chairman of the Compensation Committee

 

17



--------------------------------------------------------------------------------

with a copy to:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attn: General Counsel

and

Pillsbury Winthrop Shaw Pittman LLP

1200 Seventeenth Street, NW

Washington, DC 20036

Attn: Jeffrey B. Grill, Esq.

 

  (b) If to Executive, to:

Julian E. Whitehurst

at the address set forth on the signature page hereof

Either party may change its address for notices in accordance with this
Section 8 by providing written notice of such change to the other party.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

10. Benefits; Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns.
Executive shall not assign this Agreement. However, the Company is expressly
authorized to assign this Agreement to a Company Affiliate upon written notice
to Executive, provided that (a) the assignee assumes all of the obligations of
the Company under this Agreement, (b) Executive’s role when viewed from the
perspective of Company Affiliates in the aggregate is comparable to such role
immediately before the assignment, and (c) the Company, for so long as an
affiliate of the assignee, remains secondarily liable for the financial
obligations hereunder.

11. Attorneys’ Fees. The Company agrees to reimburse Executive for his
reasonable legal fees incurred in reviewing this Agreement. In the event of any
legal proceeding relating to this Agreement or any term or provision thereof,
the losing party shall be responsible to pay or reimburse the prevailing party
for all reasonable attorneys’ fees incurred by the prevailing party in
connection with such proceeding, except that, in the event of an arbitration,
the provisions of Section 6.8(b)(iii) shall apply.

12. Entire Agreement Amendment. This Agreement, including its incorporated
Attachment “A,” constitutes the entire agreement between the parties, and all
prior understandings, agreements or undertakings between the parties concerning
Executive’s employment or the other subject matters of this Agreement (including
without limitation the Existing Employment Agreement) are superseded in their
entirety by this Agreement.

 

18



--------------------------------------------------------------------------------

13. Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

14. No Duty to Mitigate. Executive shall not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor will any payments hereunder be subject to offset in
the event Executive does mitigate (except as otherwise provided in clause (i)(F)
of the second sentence of Section 4.3(b) or clause (i)(D) of Section 4.4).

15. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but which together shall be one and the same
instrument.

16. Tax Advice. Executive confirms and represents to the Company that he has had
the opportunity to obtain the advice of legal counsel, financial and tax
advisers, and such other professionals as he deems necessary for entering into
this Agreement, and he has not relied upon the advice of the Company or the
Company’s officers, directors, or employees.

17. Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.

18. Withholding. Any payments made to Executive under this Agreement shall be
reduced by any applicable withholding taxes or other amounts required to be
withheld by law or contract.

19. Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A, with respect to amounts subject thereto, and shall
be interpreted and construed consistent with that intent. No expenses eligible
for reimbursement, or in-kind benefits to be provided, during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
to the extent subject to the requirements of Section 409A, and no such right to
reimbursement or right to in-kind benefits shall be subject to liquidation or
exchange for any other benefit. For purposes of Section 409A, each payment in a
series of installment payments provided under this Agreement shall be treated as
a separate payment. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a “separation from service”
under Section 409A.

20. Survivability. Those provisions and obligations of this Agreement which are
intended to survive shall survive notwithstanding termination of Executive’s
employment with the Company.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

NATIONAL RETAIL PROPERTIES, INC. By:   /s/ Robert C. Legler Name:   Robert C.
Legler Title:   Chairman of the Compensation Committee /s/ Julian E. Whitehurst
Julian E. Whitehurst

 

20



--------------------------------------------------------------------------------

ATTACHMENT “A”

Additional Fringe Benefits

 

•   $500/month car allowance

 

•   Long-term disability coverage consistent with long-term disability coverage
provided under the Company’s group plan for all associates

 

•   Life insurance benefits with a face amount equal to Annual Salary (provided
that, if at any time the Company cannot obtain such insurance at rates which are
reasonable for the provision by the Company of such a benefit, the Company may
then self-insure such benefits)

 

A-1